Citation Nr: 1134348	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his Travel Board hearing, the Veteran testified that his low back disability had worsened since his last January 2008 VA examination.  He indicated that he had limited motion as well as radiation of pain down his left side.  He said that he had not had any recent episodes of bedrest as prescribed by a physician.  As the Veteran has asserted that his service-connected disability has worsened since his last examination more than three years ago, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran testified that he receives regular treatment at the West Roxbury VA facility.  Therefore, his complete treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all the Veteran's treatment records related to his low back disability from the West Roxbury VA treatment facility, dated since April 2009.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x- rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc.

The examiner should conduct range of motion testing of the spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  

Also, the examiner should state whether the Veteran's service-connected chronic lumbar pain causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

